This appeal brings up a decree of the court of chancery advised by Vice-Chancellor Buchanan, who filed conclusions which are not reported.
The learned vice-chancellor found that two policies of insurance issued by the complainant upon the life of Richard G. Heins payable to defendant were, as alleged in the bill of complaint, procured by said Richard G. Heins by means of false representations intentionally made by him in his application for said policies in respect to material matters, then knowing them to be untrue and material, and by means of suppressing and willfully failing to disclose facts concerning his condition of health which he was under obligation to disclose and which were then known to him, and which had they been known to complainant would have resulted in its refusing *Page 52 
to issue either of said policies, and that complainant would not have accepted the said Richard G. Heins as an insurable risk had it not been for said misrepresentations, failure to disclose and suppression.
The decree appealed from ordered that said policies be annulled and that the defendant surrender them to the complainant and that complainant pay to the defendant the balance of the premiums paid on said policies, if there be any remaining after deducting therefrom the taxed costs and counsel fee allowed.
We have carefully examined the proofs and have reached the conclusion that the vice-chancellor was fully justified in his findings of the essential facts of the case and correct in his application of the law to the facts so found.
The decree is, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 11.
For reversal — None.